Citation Nr: 0433187	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for adult acquired 
hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), evidentiary 
development is necessary.

The veteran's DD Form 214 indicates that his last duty 
assignment and major command was the 155th Transportation 
Company, pay grade was E5, and reserve obligation termination 
date was August 1, 1989.  An attachment showed that the 
veteran was transferred to the reserves.  

On his July 2001 application for compensation, he declared 
under Reserve and National Guard status that he entered 
service in June 1986 in Santa Fe, and was still on active 
duty.  He clarified in a later submission that he was not on 
active duty, but that he was in the New Mexico National Guard 
on the weekends.  At a local RO hearing, the veteran also 
stated he had been employed as a civilian with the Guard.

The veteran submitted a Notification of Separation dated July 
2002 from the New Mexico Department of Military Affairs that 
referred to a June 2002 State Medical Duty Review Board 
(MDRB).  The MDRB recommended the veteran's separation from 
the Army National Guard as medically unfit for retention.  

In August 2002, the RO attempted to get the veteran's 
National Guard records, including any physical examinations, 
verification of all periods of service, and any line of duty 
determinations.  A September 2002 response from the 
Department of Military Affairs for New Mexico indicated in 
had no record of service for the veteran.  Additionally, the 
New Mexico Army National Guard "does not have a 155th Trans. 
Co."  

Attached, however, to the RO's request was information from 
the veteran's period of active duty between August 1983 and 
June 1986, and referred to his last duty assignment with the 
155th Transportation Company, which is the information from 
the veteran's DD Form 214.  This is not the correct 
information to facilitate a search for National Guard 
records, as any service with the Guard occurred after 
discharge from the first period of service.  As such, the RO 
should again attempt to get records relating to any duty with 
the Guard.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain all 
relevant records, including all medical 
records, from the New Mexico Army 
National Guard for any service by the 
veteran.  If need be, it should send 
copies of the documents already of 
record (like the July 2002 Notification 
of Separation from the New Mexico 
Department of Military Affairs) to 
facilitate a search.

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for adult acquired 
hydrocephalus.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




